     Case 3:20-cv-03117-X-BT Document 7 Filed 01/25/21              Page 1 of 1 PageID 41



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


KEVIN JEROME JONES,                           §
          Petitioner,                         §
                                              §
v.                                            §     No. 3:20-cv-3117-X (BT)
                                              §
DIRECTOR, TDCJ-CID, et al,                    §
          Respondents.                        §

                                             ORDER

         The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. The District Court has made a de novo review of those portions of the proposed findings

and recommendation to which objection was made. Any objections are overruled, and the Court

ACCEPTS the Findings, Conclusions and Recommendation of the United States Magistrate

Judge.

         Signed this 25th day of January, 2021.



                                      _________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE
